IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40114

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 441
                                                 )
       Plaintiff-Respondent,                     )     Filed: April 9, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
PATRICK RYAN DOLL,                               )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Second Judicial District, State of Idaho,
       Idaho County. Hon. Michael J. Griffin, District Judge.

       Order revoking probation and executing previously suspended sentence of a
       unified term of four years, with two years determinate, for felon in possession of a
       firearm, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; GRATTON, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Patrick Ryan Doll pled guilty to felon in possession of a firearm. Idaho Code § 18-3316.
The district court sentenced Doll to a unified term of four years, with two years determinate, and
retained jurisdiction. After a period of retained jurisdiction, the district court suspended the
sentence and placed Doll on probation. Approximately two years later, Doll was found to have
violated the terms of his probation. The district court consequently revoked Doll’s probation and
executed the underlying sentence.      Doll appeals, contending the district court abused its
discretion by revoking probation.




                                                1
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 325, 834 P.2d at 327.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation. Therefore, the order
revoking probation and executing Doll’s previously suspended sentence is affirmed.




                                               2